Case 1:17-cv-01390-LPS Document 623 Filed 04/16/21 Page 1 of 2 PageID #: 25346



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 SUNOCO PARTNERS MARKETING &
 TERMINALS L.P.


                               Plaintiff,
                  v.                                        C.A. No. 17-1390 (LPS-CJB)
 POWDER SPRINGS LOGISTICS, LLC and
 MAGELLAN MIDSTREAM PARTNERS,
 L.P.
                               Defendants


                        STIPULATION AND [PROPOSED] ORDER

       WHEREAS the Court instructed the parties to meet and confer in order to submit a

proposed briefing schedule regarding certain outstanding issues during the status hearing held on

April 13, 2021;

       IT IS THEREFORE HEREBY STIPULATED AND AGREED by the parties, subject to

the approval of the Court, that the following briefing schedule and page limits shall apply:

       (1) For the willfulness issue, Defendants’ opening brief (8 pages) shall be due on or

           before April 21, 2021 and Plaintiff’s answering brief (8 pages) shall be due on or

           before April 28, 2021;

       (2) For the pretrial disclosures issue, Plaintiff’s opening brief (3 pages) shall be due on or

           before April 21, 2021 and Defendants’ answering brief (3 pages) shall be due on or

           before April 28, 2021; and

       (3) For the Dr. Ugone issue, Plaintiff’s opening brief (5 pages) shall be due on or before

           April 21, 2021 and Defendants’ answering brief (5 pages) shall be due on or before

           April 28, 2021.
Case 1:17-cv-01390-LPS Document 623 Filed 04/16/21 Page 2 of 2 PageID #: 25347




 PHILLIPS, MCLAUGHLIN & HALL, P.A.             FISH & RICHARDSON P.C.


 /s/ Megan C. Haney                            /s/ Nitika Gupta Fiorella
 John C. Phillips, Jr. (No. 110)               Douglas E. McCann (No. 3852)
 Megan C. Haney (No. 5016)                     Martina Tyreus Hufnal (No. 4771)
 1200 North Broom Street                       Nitika Gupta Fiorella (#5898)
 Wilmington, DE 19806                          222 Delaware Avenue, 17th Floor
 (302) 655-4200                                Wilmington, DE 19801
 jcp@pmhdelaw.com                              (302) 658-5070
 mch@pmhdelaw.com                              dmccann@fr.com
                                               hufnal@fr.com
 Attorneys for Plaintiff Sunoco Partners       fiorella@fr.com
 Marketing & Terminals, L.P.
                                               Attorneys for Defendant Magellan Midstream
                                               Partners, L.P.


                                               MORRIS, NICHOLS, ARSHT &
                                                TUNNELL LLP

                                               /s/ Rodger D. Smith, II
                                               Rodger D. Smith, II (No. 3778)
                                               1201 North Market St., 16th Floor
                                               Wilmington, DE 19801
                                               (302) 658-9200
                                               rsmith@mnat.com

                                               Attorneys for Defendant Powder Springs
                                               Logistics, LLC


Dated: April 16, 2021


       SO ORDERED this ___ of ________________, 2021.



                                                 ______________________________
                                                 The Honorable Leonard P. Stark
                                                 Chief, United States District Judge




                                           2
